         Case 4:20-cv-00296-BSM Document 28 Filed 06/14/21 Page 1 of 1




                   IN THE UNITED STATES DISTRICT COURT
                  FOR THE EASTERN DISTRICT OF ARKANSAS
                             CENTRAL DIVISION

SHANA HAYES                                                                     PLAINTIFF

v.                         CASE NO. 4:20-CV-00296-BSM

ARKANSAS BLUE
CROSS AND BLUE SHIELD                                                         DEFENDANT

                                          ORDER

       Arkansas Blue Cross and Blue Shield’s motion to dismiss [Doc. No. 26] is granted

but its motion for fees is denied.

       Federal Rule of Civil Procedure 41 provides that a case may be dismissed for failure

to prosecute or comply with court orders. This is true even if a litigant did not act in bad

faith. See Rodgers v. Curators of Univ. of Mo., 135 F.3d 1216, 1219 (8th Cir. 1998). Local

Rule 5.5(c)(2) provides for dismissal without prejudice when a pro se plaintiff fails to pursue

her case. After months of nonparticipation in the discovery process, Shana Hayes was

directed to respond to Blue Cross’s interrogatories and requests for production, but she failed

to do so. See Doc. No. 25. Further, she has not responded to Blue Cross’s motion to dismiss.

Accordingly, this case is dismissed without prejudice, but Blue Cross’s request that Hayes

pay the fees associated with its motion is denied. Fed. R. Civ. P. 37 (a)(5)(A)(iii).

       IT IS SO ORDERED this 14th day of June, 2021.




                                                     UNITED STATES DISTRICT JUDGE
